NOTE: This order is nonprecedential.


  Wnfteb ~tate~ qcourt of ~eaI~
      for !be jfeberaI qcfrcuft

               DOUGLAS W. ABRUZZO,
                    Petitioner,
                             v.
      SOCIAL SECURITY ADMINISTRATION,
                 Respondent.


                        2011-3218


   Petition for review of the Merit Systems Protection
Board in case no. CB7521100014-T·1.


                      ON MOTION


                Before LINN, Circuit Judge.
                        ORDER
     Douglas W. Abruzzo moves for an extension of time to
file his opening brief and for leave to file a 40-page open-
ing brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motions are granted.
ABRUZZO v. SSA                                          2
                                 FOR THE COURT


     DEC 21 2011                 /s/ Jan Horbaly
       Date                      Jan Horbaly
                                 Clerk
cc ·. Doug1a s . Abruzzo Esq
               W     11
      Allison Kidd-Mi er,    .
                                           F~tt.q,£ALS
s8                                   U~rWoERAl CIRCUITFOR
                                          DEC 21 2011

                                          MNHORIWY
                                             lURK